
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.52


March 22, 2011

Behringer Harvard Multifamily REIT I, Inc.
15601 Dallas Parkway, Suite 600
Addison, Texas 75001

Re:Deferral and Waiver of Certain Fees and Reimbursements
under the Fourth Amended and Restated Advisory Management Agreement

Ladies and Gentlemen:

        Reference is made to that certain Fourth Amended and Restated Advisory
Management Agreement, dated June 14, 2010 (the "Advisory Agreement"), by and
between Behringer Harvard Multifamily REIT I, Inc., a Maryland corporation (the
"Company"), and Behringer Harvard Multifamily Advisors I, LLC, a Texas limited
liability company (the "Advisor"). Capitalized terms used herein but not defined
herein shall have the meanings set forth in the Advisory Agreement.

        In consideration of the mutual agreements and covenants contained
herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Company and the Advisor hereby
agree as follows:

        1.    Waiver of Certain Asset Management Fees under the Advisory
Agreement.    Pursuant to the Advisory Agreement, the Advisor is entitled to
receive a monthly Asset Management Fee, subject to certain restrictions, in an
amount equal to a percentage of the sum of, for each and every Asset, the higher
of the Cost of Investment or the Value of Investment. In addition, pursuant to
the Advisory Agreement, the Advisor, in its sole discretion, may waive, reduce
or defer all or any portion of the Asset Management Fee to which it would
otherwise be entitled. Pursuant to the Advisory Agreement, with respect to the
Asset Management Fees earned by the Advisor during the fiscal year ended
December 31, 2010, the Advisor, on behalf of itself and its Affiliates, and its
and their respective successors and assigns, hereby waives the Company's
obligation to pay Asset Management Fees calculated upon the Value of Investment
with respect to Assets for which the Value of Investment is or was higher than
the Cost of Investment. Accordingly, the Asset Management Fees payable to the
Advisor for the fiscal year ended December 31, 2010 will only be calculated
using the Cost of Investment, resulting in a waiver by the Advisor of
approximately $43,300.

        2.    Waiver of Certain Financing Fees.    Pursuant to the Advisory
Agreement, for any debt financing obtained by or for the Company, the Advisor is
entitled to receive a Debt Financing Fee in an amount equal to a percentage of
the amount available under the financing. During the fourth quarter of 2010, the
Company modified the senior loan related to a restructuring of its investment in
a multifamily community known as Skye 2905. Pursuant to the Advisory Agreement,
with respect to the Debt Financing Fee earned by the Advisor in connection with
such bridge loan, the Advisor, on behalf of itself and its Affiliates, and its
and their respective successors and assigns, hereby waives the Company's
obligations to pay the Advisor the Debt Financing Fee in the amount of
approximately $258,500 which would otherwise be due and payable under the
Advisory Agreement.

        3.    Deferral of Certain Expense Reimbursements.    Through
December 31, 2010, approximately $3,289,708 is due and payable from the Company
to the Advisor for reimbursement of Organization and Offering Expenses under the
Advisory Agreement. Notwithstanding anything to the contrary contained in the
Advisory Agreement, the Advisor, on behalf of itself and its Affiliates, and its
and their respective successors and assigns, hereby defers the Company's
obligations to reimburse such Organization and Offering Expenses and any other
reimbursements of Organization and Offering Expenses which would otherwise
subsequently become due and payable under the Advisory Agreement. The Company
and the Advisor will determine by June 30, 2011 whether reimbursement of all or
part of such Organization and Offering Expenses should continue to be deferred.
If no additional agreement between the Advisor and the Company is made, the
Advisor shall prepare a statement documenting the unreimbursed Organization and
Offering Expenses paid or incurred by the Advisor through June 30, 2011, the
Advisor shall deliver the statement to the Company within 45 days after June 30,
2011, and

--------------------------------------------------------------------------------




all such Organization and Offering Expenses shall be reimbursed by the Company
within 60 days of June 30, 2011.

        4.    Ratification; Effect on Advisory Agreement.    

        (a)    Ratification.    The Advisory Agreement, as amended by this
letter agreement, shall remain in full force and effect and is hereby ratified
and confirmed in all respects.

        (b)    Effect on the Advisory Agreement.    On and after the date
hereof, each reference in the Advisory Agreement to "this Agreement," "herein,"
"hereof," "hereunder," or words of similar import shall mean and be a reference
to the Advisory Agreement as amended hereby.

        5.    Miscellaneous.    

        (a)    Governing Law; Venue.    This letter agreement and the legal
relations between the parties hereto shall be construed and interpreted in
accordance with the internal laws of the State of Texas without giving effect to
its conflicts of law principles, and venue for any action brought with respect
to any claims arising out of this letter agreement shall be brought exclusively
in Dallas County, Texas.

        (b)    Modification.    This letter agreement shall not be changed,
modified, or amended, in whole or in part, except by an instrument in writing
signed by both parties hereto, or their respective successors or assignees.

        (c)    Headings.    The titles and headings of the sections and
subsections contained in this letter agreement are for convenience only, and
they neither form a part of this letter agreement nor are they to be used in the
construction or interpretation hereof.

        (d)    Severability.    The provisions of this letter agreement are
independent of and severable from each other, and no provision shall be affected
or rendered invalid or unenforceable by virtue of the fact that for any reason
any other or others of them may be invalid or unenforceable in whole or in part.

        (e)    Counterparts.    This letter agreement may be executed in
multiple counterparts, each of which shall be deemed to be an original as
against any party whose signature appears thereon, and all of which shall
together constitute one and the same instrument. This letter agreement shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories. This letter agreement, to the extent signed and delivered by
means of electronic mail or a facsimile machine, shall be treated in all manner
and respects as an original agreement or instrument and shall be considered to
have the same binding legal effect as if it were an original signed version
thereof delivered in person. No party hereto shall raise the use of electronic
mail or a facsimile machine to deliver a signature or the fact that any
signature was transmitted or communicated through the use of electronic mail or
a facsimile machine as a defense to the formation or enforceability of a
contract and each party hereto forever waives any such defense.

[The remainder of this page intentionally blank]

2

--------------------------------------------------------------------------------



        If the foregoing meets with your approval, please indicate your
acceptance of this letter agreement by countersigning a copy of this letter
agreement in the space indicated below.

        Very truly yours,
 
 
 
 
BEHRINGER HARVARD MULTIFAMILY ADVISORS I, LLC
 
 
 
 
By:
 
/s/ GERALD J. REIHSEN, III


--------------------------------------------------------------------------------

        Name:   Gerald J. Reihsen, III         Its:   Executive Vice President
Acknowledged and agreed, as of the date first written above:
BEHRINGER HARVARD MULTIFAMILY REIT I, INC.
By:
 
/s/ HOWARD S. GARFIELD


--------------------------------------------------------------------------------


 
 
 
  Name:   Howard S. Garfield         Its:   Chief Financial Officer        

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.52

